13‐920‐cv 
        Hallford v. Fox Entertainment Group, Inc., et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                   At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 28th day of February, two thousand 
        fourteen. 
                                                     
        PRESENT:  AMALYA L. KEARSE 
                             RICHARD C. WESLEY, 
                             CHRISTOPHER F. DRONEY, 
                                            Circuit Judges. 
        ____________________________________________  
        EVERETTE HALLFORD, 
         
                             Plaintiff ‐ Appellant, 
         
                             ‐v.‐                               No. 13‐920‐cv 
                    
        FOX ENTERTAINMENT GROUP, INC., Peter F. CHERNIN, CHERNIN 
        ENTERTAINMENT, LLC, Richard Timothy KRING, AKA Tim KRING, Kiefer 
        SUTHERLAND, 
         
                             Defendants ‐ Appellees, 
         
  
  
 TAILWIND PRODUCTIONS, 
  
                      Defendant.  
 ____________________________________________  
 FOR APPELLANT:                    JOSEPH D. NOHAVICKA, Pardalis & Nohavicka, LLP, 
                                   New York, NY. 
  
  FOR APPELLEES:                   JONATHAN NEIL STRAUSS (Jonathan Zavin, on the 
                                   brief), Loeb & Loeb LLP, New York, NY. 
 ____________________________________________  
  
            Appeal from the United States District Court for the Southern District of 
 New York (William H. Pauley III, Judge). 
  
            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the district court be and hereby 

is AFFIRMED. 

       Plaintiff‐Appellant Everette Hallford brought this action against Fox 

Entertainment Group, Inc., and others in the United States District Court for the 

Southern District of New York. Hallford alleges that Defendants’ television show 

infringed the copyright in his screenplay. The district court dismissed Hallford’s 

complaint by memorandum order and opinion dated February 13, 2013. Hallford 

now appeals.  




                                           2
       We AFFIRM for substantially the same reasons stated by the district court 

in its opinion.  

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           3